The complaint sufficiently alleges facts which if established may warrant the granting of equitable relief. The allegations indicate that in disregard of the rights of the stockholders the directors are continuing the existence of the corporation for the sole purpose of benefiting those in control of the corporation at the expense of the other stockholders. Order unanimously affirmed, with $20 costs and disbursements, with leave to the defendants to answer within ten days after service of the order, with notice of entry thereof, on payment of said costs. Present — Glennon, J. P., Dore, Cohn, Callahan and Van Voorhis, JJ. [See post, p. 846.]